Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
The abstract of the disclosure is objected to because of the inclusion of legal phraseology such as “comprises”.  Correction is required.  See MPEP § 608.01(b).
Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
On line 3 of claim 1, the phrase “an effective amount of macimorelin” is indefinite since it is not clear what the amount of macimorelin has to be effective for. Does the amount of macimorelin used in the method of claim 1 have to be effective for inducing some amount of growth hormone secretion in the child? See this same problem on line 5 of claim 18. 
On lines 1-2 of claim 11, the phrase “the highest growth hormone level” lacks antecedent basis. See this same problem on line 16 of claim 18.  
Claim 14 is indefinite since it is not clear whether the recited percentages are percentages by weight or percentages by volume.  On line 2 of claim 14, the phrase in parentheses “(calculated as free base)” is indefinite since it is not clear whether the limitation in this phrase is part of the claimed invention.  
On lines 3 and 5 of claim 15, the phrase “the predetermined threshold level” should be changed to -the predetermined threshold value—so as to use the same terminology as recited in claim 11.  This same change should also be made on line 19 of claim 18. 
On lines 3-4 of claim 16, the phrase “a therapeutic agent for growth hormone deficiency” is indefinite since it is not clear whether this therapeutic agent is capable of alleviating growth hormone deficiency. See this same problem on lines 22-23 of claim 18.
In claim 17, the phrase “injection of synthetic human growth hormone” should be changed to –injection of synthetic human growth hormone into the child—so as to make it clear where the synthetic human growth hormone is injected. This same change should also be made in claim 20. 
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-16 and 18-19 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  Claim(s) 1-16 and 18-19 is/are directed to the natural phenomenon of how macimorelin is metabolized in the body to produce growth hormone.  The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the administration of macimorelin to a subject and a subsequent measurement of growth hormone in a blood sample obtained from the subject is well-understood, routine and conventional in the art.  
In Mayo v. Prometheus Laboratories, the Supreme Court held that the relationships between concentrations of certain metabolites in the blood and the likelihood that a thiopurine drug dosage will prove ineffective or cause harm are not themselves patent eligible.  The claimed processes are likewise not patent-eligible unless they have additional features that provide practical assurance that the processes are genuine applications of those laws rather than drafting efforts designed to monopolize the correlations.  The additional steps in the claimed processes here are not themselves natural laws, but neither are they sufficient to transform the nature of the claims.
Claims, particularly process claims, cannot be directed to such ineligible subject matter.  In addition, to be patent eligible, a claim that includes an exception should include other elements or combination of elements such that, in practice, the claimed product or process amounts to significantly more than a law of nature, a natural phenomenon, or an abstract idea with conventional steps specified at a high level of generality appended thereto.
When looking at the claims in relation to the 2019 Revised Patent Subject Matter Eligibility Guidance for 35 USC 101 (January 2019) and the updates to the guidance made in October 2019, the claims meet step 1 of the guidance since they are directed to a method. The claims also meet prong 1 of step 2A of the guidance since the claims recite the natural phenomenon of how macimorelin is metabolized in the body to produce growth hormone. The claims are drawn to a method of measuring growth hormone in a child by orally administering an amount of macimorelin effective to induce growth hormone secretion in the child, and measuring a level of growth hormone in one of (i) two blood samples taken from the child about 30 minutes and at about 45 minutes after administration of macimorelin or (ii) three blood samples taken from the subject at about 30 minutes, at about 45 minutes or 60 minutes, and at about 60 minutes or 90 minutes after administration of macimorelin, or (iii) four blood samples taken from the subject at about 30 minutes, at about 45 minutes, at about 60 minutes, and at about 90 minutes after administration of macimorelin.  The relationship between the macimorelin administered to the child and the resulting growth hormone level in the two, three or four blood samples measured is a natural consequence of the ways in which macimorelin is metabolized by the body of the child, even though human action is needed to trigger a manifestation of the relationship. While it takes a human action to trigger a manifestation of this relation in a particular child (i.e. the oral administration of macimorelin to a child), the relation itself exists in principle apart from any human action. The claims recite this natural relation and thus, are directed towards a natural law or phenomenon.  
The claims do not meet prong 2 of step 2A of the guidance since the claims do not recite any additional elements that are significantly more than the judicial exception (i.e. the natural phenomenon). The additional steps of oral administration of macimorelin to a child, measurement of a growth hormone level in the two, three or four blood samples obtained after the oral administration, and comparison of the measured growth hormone levels to a predetermined threshold level or value are all required steps in the method for establishing the conditions under which the natural phenomenon occurs. None of these steps integrate the natural phenomenon into a practical application, and no other steps are recited in the claims that apply, rely on or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception such that the claims are more than a drafting effort designed to monopolize the exception. It is noted that the treatment of the child by the administration of an effective amount of a “therapeutic agent for growth hormone deficiency” recited in claims 16 and 18 is not a practical application of the natural phenomenon under prong 2 of step 2A since the recited “treatment” is not particular and specific. It is not clear what the “therapeutic agent for growth hormone deficiency” is (i.e. whether this is a specific type of drug or another form of treatment) since it has not been specifically identified. For this reason, the “treatment” of the child recited in claims 16 and 18 only has a nominal or insignificant relationship to the natural phenomenon, and is only mere extra-solution activity to the natural phenomenon. 
The claims also do not meet step 2B of the 35 USC 101 guidance since the additional steps of the method recited in claims 1-16 and 18-19 do not amount to significantly more than what is already well-understood, routine and conventional in the art.  The “administration” step of the method simply refers to the relevant audience, namely doctors or medical professionals who diagnose and assess patients having growth hormone deficiency with macimorelin. This audience is a pre-existing audience since doctors and medical professionals have used macimorelin to diagnose and assess growth hormone deficiency in subjects by stimulating the secretion of growth hormone in these subjects with macimorelin before anyone asserted these claims.  See the references to Larsen (US 8,192,719) and Garcia et al (article from the Journal of Clinical Endocrinology Metabolism, published online April 4, 2013 as DOC:10.1210/jc.2013-1157) who both teach of the well-understood, routine and conventional use of macimorelin to assess and diagnose growth hormone deficiency in a subject. In addition, Applicants admit in paragraph 0048 of the specification that several references including U.S. 10,288,629, the article to Garcia et al noted above, and WO 2007/093820 (same as U.S. 8,192,719) teach of a known method of assessing growth hormone deficiency in a human or animal subject by orally administering macimorelin (EP-1572) to a subject, and measuring a level of growth hormone in at least one post-administration sample obtained from the subject.  The step of “measuring growth hormone” in part (b) of claims 1 and 18 simply tells a doctor or medical professional to determine the level of a relevant metabolite (i.e. growth hormone) in the blood of the subject through whatever process the doctor or medical professional wishes to use.  With regards to the step of comparing the measured growth hormone levels to a predetermined threshold value recited in claims 11-12, 15 and 18-19, this step relates to using a pre-established control or reference level of growth hormone in the method, and therefore, directly integrates the law of nature.  The step of comparison of a measured value of a metabolite to a predetermined control or reference value is typically taken by those in the medical field to perform testing of a sample and does not add anything substantial to the method of claim 1. 
It is noted that the relationship between the administered macimorelin and the recited growth hormone levels in the two, three or four blood samples taken from a subject is a natural consequence of a growth factor deficiency or lack thereof in the body of the child.  The relation itself exists in nature and principle apart from any human action.  The claims inform a relevant audience about certain laws of nature, and any additional steps consist of well-understood, routine and conventional activity already engaged in by the scientific community, as noted above.  For these reasons, the claims are not patent eligible under 35 USC 101. 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ammer et al (US 10,288,629) in view of Larsen (US 8,192,719).
Ammer et al teach of a method for assessing growth hormone deficiency in a subject, wherein the subject can be a child. The method comprises the steps of orally administering an amount of macimorelin effective for inducing growth hormone secretion to a child, measuring a growth hormone level in two or more blood samples obtained from the child, comparing the measured growth hormone level in the two or more blood samples to a predetermined threshold level of 2.8 ng/ml, and determining that the child, whose growth hormone level in the two or more blood samples is lower than 2.8 ng/ml, has growth factor deficiency or determining that the child, whose growth hormone level in the two or more blood samples is not lower than 2.8 ng/ml, does not have growth factor deficiency (claims 1 and 18). The blood samples in which the growth hormone levels are measured comprise one of serum samples, plasma samples and whole blood samples (claims 2-4). Ammer et al teach that the macimorelin is orally administered to the child in an amount between 0.2 to about 2 mg/kg body weight, such as about 1 mg/kg body weight (claims 5 and 19). Ammer et al teach that in one embodiment of the invention, a level of growth hormone is measured in a blood sample obtained prior to administration of the macimorelin to the child, and in four blood samples obtained from the child at about 30, 45, 60 and 90 minutes after administration of the macimorelin to the child (i.e. the growth hormone level is measured in four blood samples taken from the child at about 30 minutes, at about 45 minutes, at about 60 minutes and at about 90 minutes after oral administration of macimorelin to the child, see Example 3 and Table 3 in Ammer et al, claims 1 and 18). Ammer et al also teach that the macimorelin is administered to the child in a composition comprising 3.5% macimorelin, 93.1% spray-dried lactose monohydrate, 2.0% Type A crospovidone, 0.1% colloidal silicon dioxide, 1.0% sodium stearyl fumarate, and 0.3% saccharin sodium dihydrate (claims 13-14). Ammer et al teach that recombinant human growth hormone is conventionally used for the treatment of growth hormone deficiency. See lines 42-44 in column 1, lines 56-67 in column 2, lines 1-50 in column 3, lines 3-42 in column 4, lines 10-13 in column 8, lines 37-67 in column 9 and lines 1-17 in column 10, and the claims of Ammer et al. Ammer et al fail to specifically teach that the growth hormone level is measured in the method in one of (i) two blood samples taken from a child at about 30 minutes and about 45 minutes after administration of macimorelin to the child, (ii) three blood samples taken from a child at about 30 minutes, at about 45 minutes or 60 minutes, and at about 60 minutes or 90 minutes after administration of macimorelin to the child, or (iii) four blood samples taken from the child at about 30 minutes, at about 45 minutes, at about 60 minutes and at about 90 minutes after oral administration of macimorelin to the child, wherein no additional blood sample is taken from the child such as before administration of the macimorelin. Ammer et al also fail to teach that the predetermined threshold level of the growth hormone level in the method is 17 ng/ml, and that the child is treated with a synthetic human growth hormone when it is determined that the child has growth hormone deficiency. 
Larsen also teaches of a method for measuring growth hormone level in a subject comprising the steps of orally administering to the subject 0.5 mg/kg subject bodyweight of macimorelin, and measuring a growth hormone level in two, three or four blood samples obtained from the subject at times comprising two, three or four of 0, 15, 30, 45, 60, 90 and 120 minutes after administration of the macimorelin (see lines 59-65 in column 4 and lines 37-39 in column 5 of Larsen).  The measured growth hormones levels are compared to a predetermined threshold cut-off level in order to determine when the subject suffers from growth hormone deficiency. Larsen teaches that suitable cut-off levels for particular doses of macimorelin can be readily determined (see lines 2-6 in column 7 of Larsen). Larson teaches that the subject in the method can be either a human child or a non-human animal such as a horse, cow, pig, sheep, cat or dog (see lines 22-25 in column 5 of Larsen). Larsen also teaches that the blood samples analyzed in the method are either serum or plasma samples (see lines 29-38 in column 6 of Larsen).  Larsen also teaches that the macimorelin composition administered to the subject in the method can comprise macimorelin (EP 1572), colloidal silicon dioxide, crospovidone, lactose monohydrate and sodium stearyl fumerate (table 3 in column 11 of Larsen). See the abstract, column 4, lines 1-39 in column 5, lines 29-38 in column 6, lines 1-6 in column 7 and lines 20-33 (Table 3) in column 11 of Larsen.  
Based upon the combination of Ammer et al and Larsen, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to measure the growth hormone level of the child in the method taught by Ammer et al in one of (i) two blood samples taken from a child at about 30 minutes and about 45 minutes after administration of macimorelin to the child, (ii) three blood samples taken from a child at about 30 minutes, at about 45 minutes or 60 minutes, and at about 60 minutes or 90 minutes after administration of macimorelin to the child, or (iii) four blood samples taken from the child at about 30 minutes, at about 45 minutes, at about 60 minutes and at about 90 minutes after oral administration of macimorelin to the child, wherein no additional blood sample is taken from the child such as before administration of the macimorelin, since Ammer et al teach that the method may comprise taking four blood samples from the child at about 30 minutes, at about 45 minutes, at about 60 minutes and at about 90 minutes after oral administration of macimorelin to the child,  Larsen also teaches that a growth hormone level in any one of two, three or four blood samples obtained from a subject in a similar method may be measured, and one of ordinary skill in the art would desire to not measure any additional blood samples taken from the child, such as before administration of the macimorelin, in order to collect as few blood samples as possible in the method so as to decrease both the time and the invasiveness of the method. It also would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to establish the predetermined threshold level of the growth hormone level in the method taught by Ammer et al to be 17 ng/ml since Larsen teaches that suitable cut-off levels for particular doses of macimorelin can be readily determined, thus indicating that different predetermined threshold levels, including 17 ng/ml, can be established in the method taught by Ammer et al in accordance with the dose of the macimorelin administered to the child. It also would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to treat the child evaluated in the method taught by Ammer et al with a synthetic human growth hormone when it is determined that the child has growth hormone deficiency since Ammer et al teach that this is a conventional treatment regimen for a subject determined to have growth factor deficiency, and thus, would be expected to also work in a child at an appropriate dose. 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Please make note: Horvath et al who teach of a composition containing macimorelin and saccharin; Thorner who teaches of a method for detecting and treating growth hormone deficiency; Garcia et al (both articles from the Journal of Clinical Endocrinology & Metabolism published on May 31, 2018 and April 4, 2013) and Agrawal et al (article from Expert Reviews of Molecular Diagnostics, June 30, 2014) who teach of macimorelin-stimulated growth hormone tests for diagnosing growth hormone deficiency in a subject; and Csakvary et al (article from Hormone Research in Paediatrics, August 26, 2021) who teach of a macimorelin-stimulated growth hormone test for diagnosing growth hormone deficiency in a child. It is noted that Csakvary et al is not prior art against the instant claims since it was published after the effective filing date of the instant invention. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAUREEN M WALLENHORST whose telephone number is (571)272-1266. The examiner can normally be reached on Monday-Thursday from 6:30 AM to 4:30 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lyle Alexander, can be reached at telephone number 571-272-1254. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
/MAUREEN WALLENHORST/Primary Examiner, Art Unit 1797                                                                                                                                                                                                        August 18, 2022